Citation Nr: 1225802	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  08-38 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1. Entitlement to service connection for claimed diabetes mellitus with diabetic retinopathy.

2. Entitlement to service connection for claimed peripheral neuropathy.

3. Entitlement to service connection for claimed sleep apnea.



REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law




ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to April 1975.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2007 by the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This case was the subject of a decision and remand dated in March 2010, when the Board, among other actions, reopened the Veteran's claim of service connection for diabetes mellitus with diabetic retinopathy, based on the receipt of new and material evidence, and remanded the reopened claim for further development and adjudication. 

In August 2011, the Veteran requested a hearing at the RO.  However, in October 2011, the Veteran's representative wrote to the Board, stating that the Veteran would not attend the hearing scheduled for later that month, but provided no reason as to why the Veteran would not attend.  The Board will therefore deem the hearing request as withdrawn.  See 38 C.F.R. § 20.704(e). 

As was noted in the introduction section of the Board's March 2010 decision and remand in this matter, the issue of service connection for a claimed eyesight condition was raised in a November 2006 application for compensation, but has not been adjudicated by the RO. 

Therefore, the Board does not have jurisdiction and refers the matter to the attention of the RO for appropriate action.  

The appeal is being remanded to the RO.  VA will notify the Veteran if further action is required.



REMAND

The records submitted by the Veteran's attorney to the Board show that the Veteran has received recent relevant medical treatment at VA, not all records of which have been received and associated with the claims file.  

The attorney submitted many records that are duplicative of what the RO had obtained, but in addition submitted some recent handwritten VA treatment records not previously obtained or considered by the RO, and some records more recent than those the RO obtained.  

The additional treatment records must be considered by the RO in adjudication of the Veteran's claim, and it is clear from correspondence received in October 2011 from the Veteran's attorney that he seeks a remand of this matter to the RO rather than to waive initial consideration by the RO of any newly received evidence.  See 38 C.F.R. § 20.1304(c) (consideration of additional evidence by the Board or by the agency of original jurisdiction).

In addition, the RO must seek to obtain any additional relevant records of VA treatment.  For example, an April 2012 VA treatment record submitted by the Veteran's attorney indicates that the Veteran was to be scheduled for laboratory work regarding his diabetes mellitus.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

Also, in the March 2010 remand, the Board requested that the RO schedule the Veteran for VA examinations as to the nature and likely etiology of his diabetes mellitus with diabetic retinopathy, peripheral neuropathy and sleep apnea.  

From a review of the claims file, it does not appear that any examination was scheduled.  The matter must be returned to the RO for substantial compliance with the Board's March 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (absent a showing of nonprejudicial error, a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with remand orders).

As noted, in March 2010, the Board, among other actions, reopened the Veteran's claim of service connection for diabetes mellitus with diabetic retinopathy, based the on receipt of new and material evidence, and remanded the reopened claim for further development and adjudication.  

As the Veteran's attorney has noted, however, in a July 2011 Supplemental Statement of the Case, the RO adjudicated the Veteran's claim as though new material evidence had not been received to reopen the claim of service connection for diabetes mellitus with diabetic retinopathy.  

The reopened claim must be readjudicated on the merits as a claim of service connection, since the Board has found that new and material evidence has been received.  See 38 C.F.R. § 3.156(a).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran to identify all VA and non-VA health care providers who have treated him for his diabetes mellitus, diabetic retinopathy, peripheral neuropathy, and sleep apnea so that copies of any outstanding treatment records can be obtained and associated with the record.
 
After obtaining any necessary authorizations for release of medical information, the RO should seek to obtain any potentially available records that have not been previously received from each health care provider the Veteran identifies.  

The records sought must include all relevant records of VA treatment since June 2011.

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them and any other medical evidence to the RO.

2.  The RO then should take steps to have the Veteran for VA examinations in order to determine the nature and likely etiology of the claimed diabetes mellitus with diabetic retinopathy, peripheral neuropathy and sleep apnea.  

The claims folder should be made available to the examiners for review.  The records reviewed should include the service treatment records and the relevant post-service records of treatment.  All indicated testing should be undertaken.  

The examiners in this regard should elicit from the Veteran and record a complete medical history referable to the claimed diabetes mellitus, peripheral neuropathy and sleep apnea.  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiners must state this, with a fully reasoned explanation.

In particular, the VA examiners should address the Veteran's lay assertions that he exhibited and was treated for manifestations of diabetes mellitus during his period of active service, and that his symptoms of sleep apnea and peripheral neuropathy began in 1973 (as indicated in a November 2006 application for compensation).  

After examining the Veteran and reviewing the entire record, the VA examiner should offer an opinion as to whether the current diabetes mellitus with diabetic retinopathy, peripheral neuropathy or sleep apnea had its clinical onset during service or otherwise is due to any event or incident of his period of active duty.  

The opinions provided should include an opinion as to whether the Veteran developed diabetes mellitus within one year after discharge from active service.

The examiners are requested to provide a complete rationale for their opinions.

3.  After completing all indicated development, the RO should readjudicate the claims on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

No action is required of the Veteran until he is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



